Name: Commission Regulation (EEC) No 1326/78 of 16 June 1978 amending with regard to peach varieties the versions other than the Italian version of Regulation (EEC) No 1203/73
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 78 Official Journal of the European Communities No L 159/27 COMMISSION REGULATION (EEC) No 1326/78 of 16 June 1978 amending with regard to peach varieties the versions other than the Italian version of Regulation (EEC) No 1203/73  for August, in the first indent : 'Charles Ingouf, Vaes Oogst, Rekord, Kernechter, York, Roter Ingelheimer, Michelini , Liana Baruzzi , Elberta, Southland, J. H. Hale, Red Haven , Fair Haven and other yellow American and similar vari ­ eties'. 3 . In German :  for July, in the first indent : 'Red Haven , Liana Baruzzi , Cardinal , Southland, Dixired , Dixigem und andere gelbe amerikanische Sorten und Ã ¤hnliche ',  for August, in the first indent : 'Charles Ingouf, Vaes Oogst, Rekord, Kernechter, York, Roter Ingelheimer, Michelini , Liana Baruzzi , Elberta, Southland, J. H. Hale, Red Haven , Fair Haven und andere gelbe amerikanische Sorten und Ã ¤hnliche '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1154/78 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1203/73 of 4 May 1973 (3 ), as last amended by Regulation (EEC) No 250/78 (4), fixed conversion factors to be applied to the buying-in prices for fruit and vegeta ­ bles ; whereas it has been found that the Italian version , although different from the other versions, is better adapted to the realities of the market ; whereas, therefore, the other versions should be aligned on the Italian version ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The versions other than the Italian version of Annex III 'Peaches' to Regulation (EEC) No 1203/73 shall , with regard to the variety conversion factors, read as follows : 1 . In French : 4 . In Dutch :  for July, in the first indent :.'Red Haven , Liana Baruzzi , Cardinal , Southland , Dixired , Dixigem en andere gele Amerikaanse en soortgelijke vari ­ Ã «teiten ',  for August, in the first indent : 'Charles Ingouf, Vaes Oogst, Rekord , Kernechter, York , Roter Ingelheimer, Michelini , Liana Baruzzi , Elberta, Southland , J. H. Hale , Red Haven , Fair Haven en andere gele Amerikaanse en soortgelijke vari ­ Ã «teiten '. 5 . In Danish :  for July, in the first indent : Red Haven , Liana Baruzzi , Cardinal , Southland, Dixired, Dixigem et autres variÃ ©tÃ ©s jaunes amÃ ©ricaines et simi ­ laires',  for July, in the first indent : 'Red Haven , Liana Baruzzi , Cardinal , Southland , Dixired , Dixigem og andre gule amerikanske sorter og lignende sorter',  for August , in the first indent : 'Charles Ingouf, Vaes Oogst, Rekord , Kernechter, York , Roter Ingelheimer, Michelini , Liana Baruzzi , Elberta, Southland, J. H. Hale, Red Haven , Fair Haven og andre gule amerikanske sorter og lignende sorter'.  for August, -in the first indent : Charles Ingouf, Vaes Oogst, Rekord, Kernechter, York , Roter Ingelheimer, Michelini , Liana Baruzzi , Elberta, Southland, J. H. Hale, Red Haven , Fair Haven et autres variÃ ©tÃ ©s jaunes amÃ ©ricaines et simi ­ laires '. 2 . In English :  for July, in the first indent : 'Red Haven , Liana Baruzzi , Cardinal , Southland, Dixired , Dixigem and other yellow American and similar varie ­ ties', Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 144, 31 . 5 . 1978 , p . 5 . (3 ) OJ No L 123 , 10 . 5 . 1973 , p . 1 . ( «) OJ No L 38 , 8 . 2 . 1978 , p . 5 . No L 159/28 Official Journal of the European Communities 17. 6 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1978 . For the Commission Finn GUNDELACH Vice-President